      Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                No. 88 Cr. 642 (LAP)
-against-
                                                          ORDER
RAFAEL ROMERO,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Rafael Romero’s application

for   compassionate      release     pursuant      to    18   U.S.C.   Section

3582(c)(1)(A), a copy of which is attached hereto.                     Per Mr.

Romero’s request in his application, CJA Counsel shall be appointed

to represent him in this matter.           CJA Counsel may supplement Mr.

Romero’s application for compassionate release no later than 30

days after the date of his/her appointment.              The Government shall

file any opposition to Mr. Romero’s request for compassionate

release   no   later    than   30   days   after   CJA    Counsel   files   any

supplemental papers.       CJA Counsel may file a reply no later than

14 days after the service of the Government’s opposition.

SO ORDERED.

Dated:      New York, New York
            April 17, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge


                                       1
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 2 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 3 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 4 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 5 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 6 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 7 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 8 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 9 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 10 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 11 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 12 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 13 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 14 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 15 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 16 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 17 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 18 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 19 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 20 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 21 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 22 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 23 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 24 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 25 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 26 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 27 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 28 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 29 of 30
Case 1:88-cr-00642-LAP Document 239 Filed 04/17/20 Page 30 of 30
